DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 November 2021. Applicant’s election of invention I in the reply filed on 1 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hornbach et al. (US 2006/0021142), hereinafter referred to as Hornbach.
Regarding Claim 1: Hornbach discloses bed (see at least Figs. 1-7 of Hornbach) adapted to be supported on a floor (see at least Fig. 7 of Hornbach), comprising: a plurality of wheels (see the wheels in at least Fig. 7 of Hornbach) contacting the floor; a frame supported by the plurality of wheels (see frame 14 of Hornbach); a support deck supported by the frame and having a head end, a foot end, a first side extending from the head end to the foot end, and a second side extending from the head end to the foot end (see at least Fig. 3 of Hornbach showing sections 30, 32, and 36 comprising side panels 50, 52, and 54 as described in at least paragraph [0041] of Hornbach), the support deck being expandable in a transverse extent from the first side to the second side from a first size to a second size, the second size having a larger area than the first size (compare Figures 3 and 4 of Hornbach to see the first and second sizes of the expanded support deck), the support deck comprising: a central plate (center panels 60, 62, and 64 of Hornbach); a first side plate slidably coupled to the central plate (see panel 50 comprised of plates as shown in Fig. 5 and slidably coupled to center panel 60 of Hornbach), the first side plate and the central plate being arranged in an overlapping arrangement (see at least Figs. 3-5 of Hornbach); and a second side plate slidably coupled to the central plate (see panel 52 comprised of plates as shown in Fig. 5 and slidably coupled to center panel 60 of Hornbach), the second side plate and the central plate being arranged in an overlapping arrangement(see at least Figs. 3-5 of Hornbach).  
Regarding Claim 2: Hornbach discloses the bed of claim 1, wherein the second side plate and the first side plate are arranged in a side-by-side, non-overlapping arrangement (see at least Figs. 3 and 4 of Hornbach which shows panels 50 and 52 being side-by-side and not overlapping).  
Regarding Claim 3:  Hornbach discloses the bed of claim 1, wherein the first side plate is supported directly by the central plate, an outer side of the first side plate is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673